Citation Nr: 1036057	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease and facet arthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities as secondary to the service-connected 
lumbar spine disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Veteran now lives in Florida and his appeal is 
under the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The RO most recently issued the Veteran a supplemental statement 
of the case (SSOC) regarding the issues on appeal in April 2007.  
Subsequently, additional evidence pertinent to the Veteran's 
claims, including lay statements and an August 2008 VA medical 
examination report, has been obtained.  Consequently the 
Veteran's claims must be remanded so that an SSOC may be issued.  
38 C.F.R. § 19.37.

In June 2008 the Veteran submitted a signed authorization form 
and requested that the VA obtain records of his private medical 
treatment at a pain management clinic.  The record does not 
indicate that VA made any attempt to obtain those records and 
copies of these records are not contained in the claims file.  
Accordingly, a new authorization form should be provided to the 
Veteran for signature, and when returned, an attempt should be 
made to obtain copies of these private treatment records.  
38 C.F.R. § 3.159(c).

The record indicates that the Veteran has received VA medical 
treatment and that copies of these records were most recently 
obtained in March 2005.  Copies of the Veteran's VA treatment 
records dated from March 2005 to present should be obtained.

It has been over two years since the Veteran has had a VA 
examination of his lumbar spine disability.  The Veteran should 
be provided a VA examination in order to determine the current 
severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
for low back disability dated from March 2005 
to the present.

2.  Request that the Veteran provide names 
and addresses of all private medical 
providers who have provided treatment for his 
lumbar spine disability, including the pain 
management clinic he has reported.  After 
securing the necessary signed authorization 
forms from the Veteran, request copies of the 
Veteran's treatment records from these 
providers.

3.  When the above actions have been 
accomplished, afford the Veteran an 
examination of the lumbar spine to determine 
the extent and severity of his lumbar spine 
disability.  The claims files and a copy of 
this remand should be made available to and 
be reviewed by the examiner.  The examiner is 
requested to state whether or not the Veteran 
has intervertebral disc syndrome (IDVS).  If 
IDVS is present the examiner is requested to 
report whether the Veteran has had 
incapacitating episodes requiring bed rest 
prescribed by a physician having a total 
duration of at least 6 weeks during the past 
12 months.  The examiner is requested to 
state whether or not the Veteran has 
peripheral neuropathy of the lower 
extremities.  If peripheral neuropathy of the 
lower extremities is found, the examiner is 
requested to opine whether or not the 
peripheral neuropathy of the lower 
extremities is caused, or aggravated, by the 
Veteran's service-connected lumbar spine 
disability.  The examiner is also requested 
to comment on the effect the Veteran's lumbar 
spine symptoms and the effect of these 
symptoms on his employment and daily life.

4.  Upon completion of the above requested 
development reconsider the Veteran's claims.  
The Veteran and his representative should be 
provided a supplemental statement of the case 
which includes review of all evidence 
received since the April 2007 SSOC and be 
afforded the appropriate opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


